IN THE SUPREME COURT OF IOWA
                              No. 17–0638

                           Filed May 18, 2018


MATTHEW JAHNKE,

      Appellee,

vs.

DEERE & COMPANY, RICHARD CZARNECKI, and BERNHARD HAAS,

      Appellants.



      Appeal from the Iowa District Court for Polk County, David M.

Porter, Judge.



      The defendants were granted an interlocutory appeal from the denial

by the district court of their motion for summary judgment. REVERSED

AND REMANDED.



      Frank Harty and Debra Hulett of Nyemaster Goode, P.C., Des

Moines, for appellants.



      Paige Fiedler and Nathan Borland (until withdrawal) of Fiedler &

Timmer, P.L.L.C., Johnston, and Roxanne Barton Conlin of Roxanne

Conlin & Associates, P.C., Des Moines, for appellee.
                                             2

ZAGER, Justice.

      Matthew Jahnke was employed by Deere & Company and worked as

the factory manager at Harbin Works located in Harbin, China, under a

contract with the Deere Chinese subsidiary. Jahnke reported to Richard

Czarnecki, who in turn reported to Dr. Bernard Haas. 1 In June 2014,

Deere removed Jahnke as the factory manager of Harbin Works and

repatriated him back to the United States.                 Deere ultimately assigned

Jahnke to a position of lesser authority and lower pay in Waterloo, Iowa.

This repatriation was taken as discipline for Jahnke engaging in

unreported sexual relationships with two female, Chinese employees who

were within his business span of control. Consequently, Jahnke filed suit

under the Iowa Civil Rights Act alleging Deere discriminated against him

based on his age, sex, and national origin. Deere moved for summary

judgment claiming that the Iowa Civil Rights Act did not apply

extraterritorially and that Jahnke based his claims on allegations of

discriminatory acts that occurred outside of Iowa.                   The district court

denied the motion.         For the reasons expressed below, we reverse the

decision of the district court.

      I. Background Facts and Proceedings.

      Matthew Jahnke is a U.S.-born Caucasian male of Polish descent.

Jahnke began his employment with Deere in 1998. Jahnke was originally

hired to work as an assembly manager in Waterloo, Iowa. Since then, he

has been employed at various other locations within the Deere

organization, including Springfield, Missouri; Ankeny, Iowa; and Harbin,

China.   In January 2011, Jahnke began a temporary expatriate work

assignment as a project manager for a Deere subsidiary in Harbin, China.


      1We   will collectively refer to the defendants in this opinion as Deere.
                                    3

This assignment was scheduled to continue until December 2014. Jahnke

oversaw construction and startup of a new facility in the region known as

Harbin Works.    Thereafter, Jahnke served as the factory manager of

Harbin Works once it began production.

      Jahnke was employed at John Deere Des Moines Works in Ankeny,

Iowa, when he accepted this expatriate assignment. When a United States

citizen who works for Deere in the United States accepts an expatriate

assignment, Deere assigns the employee to a home unit and host unit

within its human resources systems. The home unit is the Deere location

where the employee was located when he or she accepted the expatriate

assignment. Thus, Jahnke’s home unit was in Ankeny, Iowa. The home

unit facilitates the international assignment paperwork, but it has

minimal to no contact with the expatriate during the expatriate

assignment. The home unit merely becomes the Deere unit where the

employee last worked before the expatriate assignment commences. There

is generally no established arrangement for the expatriate to return to the

home unit upon completion of the expatriate assignment. Meanwhile, the

host unit is the Deere location that the employee is assigned to as an

international employee. In this case, the host unit was John Deere (China)

Investment Co., Ltd. located in Beijing, China.

      As a condition of this assignment, Jahnke was required to enter into

an employment contract with the host unit, John Deere (China)

Investment Co., Ltd. As part of this employment contract, Jahnke was

required to live and work in Harbin, China.       Jahnke agreed to strictly

observe the laws and regulations of the Peoples Republic of China and the

various rules and systems of the company (China), including but not

limited to the Code of Business Conduct. The employment contract also

gave the company the right to impose disciplinary punishment on the
                                      4

employee for his or her violation of any of the rules and systems of the

company. The host unit human resources department handled all human

resource functions. This included, but was not limited to, handling all

compensation, benefits, housing, vacation, and leave for its employees. As

an expatriate, Jahnke was also eligible for benefits and compensation that

were unavailable to United States citizens working for Deere within the

United     States.    These     additional   benefits   included   additional

compensation, a hardship allowance, a temporary living allowance, and

income tax equalization and tax preparation for domestic and foreign tax

returns.    Deere placed Jahnke on its international payroll, which is

administered at Deere World Headquarters in Moline, Illinois. The host

unit was responsible for the expenses incurred in relocating Jahnke to

China and for any business expenses incurred by Jahnke during the term

of his employment.

        Upon accepting his expatriate position in China, Jahnke sold his

home in Urbandale, Iowa, and lived in China from January 2011 until July

2014.    Starting around 2012, Jahnke maintained a post office box in

Bettendorf, Iowa, to receive mail in Iowa.      During his time working in

China, no income that Jahnke received was attributable to employment in

Iowa, and he did not file personal Iowa income tax returns.         In 2013,

during the time Jahnke was living in China, he purchased a condominium

in Florida. As part of his loan application, he stated this condominium

would be his primary residence. Also in 2013, Jahnke copurchased a

townhouse in Australia with a Chinese citizen.            On his mortgage

application and purchase contract, Jahnke claimed that his primary

residence was Beijing, China.

        In June 2014, Jahnke became the subject of an investigation into

his relationship with a Chinese, female subordinate. This investigation
                                         5

was conducted by international Deere employees working in China who

made up the China Compliance Committee. 2 The investigation initially

focused on the reported sexual relationship between Jahnke and Xu

Meiduo, a twenty-eight-year-old Chinese woman who worked in the Harbin

factory as a contracted language tutor.             Jahnke had reported this

relationship to his human resources manager and the Deere compliance

hot line around February 2014.            Further investigation revealed that

Jahnke was also in an on-again, off-again sexual relationship with another

Deere employee, Diana Pei, which began in 2011. Pei, a Chinese woman,

was around thirty-six years old and worked as a financial controller for

the Jiamusi, China factory when their relationship began. However, Pei

was also assigned to assist Jahnke and the Harbin factory finance

manager during the fall of 2011 through February 2012. Pei also served

as a compliance ambassador for Deere along with her other job

responsibilities.   Neither Jahnke nor Pei reported their relationship to

anyone at Deere.

       After the investigation was completed by the China Compliance

Committee, the compliance committee recommended that Jahnke—then

sixty-years old—be immediately removed from his position as factory

manager at Harbin Works and repatriated back to the United States. This

recommendation was the result of the committee’s conclusion that Jahnke

had engaged in sexual relationships with Chinese, female employees who

were within his span of control pursuant to the Code of Business Conduct.

       Following the investigation, the China Compliance Committee

consulted with Laurie Simpson, the vice president and chief compliance

       2The members of the China Compliance Committee at this time were Kara Fischer,

China finance manager; Andrew Jackson, global human resources director; Danny
MacDonald, security manager; Joanne Wang, China general counsel; and Jinghui Liu,
China country manager.
                                           6

officer at Deere headquarters in Moline, Illinois.            She agreed with the

conclusion of the committee that Jahnke had violated the Deere Code of

Business Conduct by failing to timely disclose his sexual relationships

with Pei and Meiduo.         She also agreed with the proposed disciplinary

action. Consequently, Deere directed Richard Czarnecki and Dr. Bernard

Haas to travel to Beijing, China, to meet with Jahnke. 3 Deere directed

Czarnecki and Haas to inform Jahnke that he was being removed from his

position as factory manager of Harbin Works and repatriated back to the

United States.      Czarnecki and Haas traveled to Beijing and met with

Jahnke. They advised Jahnke that he was being removed from his position

as factory manager of Harbin Works and would be repatriated back to the

United States. Jahnke was advised that the action was being taken as

discipline for his violation of the Deere Code of Business Conduct. It was

unknown at that time where Jahnke would be reassigned.                       However,

Jahnke was also considering retirement as an option. 4

       In July 2014, Jahnke repatriated back to the United States. Upon

repatriation, Jahnke requested that Deere ship his personal belongings

from Harbin to his Florida home.               In August, Jahnke began a new

assignment as the program manager at John Deere Waterloo Works in

Waterloo, Iowa. Jahnke went from a grade 13 salary position as factory

manager of Harbin Works to a grade 11 salary position as program

manager in Waterloo.



       3Richard  Czarnecki was the global director of large tractor products, and
Dr. Bernard Haas was the senior vice president for ag and turf global platform tractors.
Both of these individuals were based at Deere World Headquarters located in Moline,
Illinois.
       4Following  the investigation, Deere also provided Pei with a warning and
counselling for her role in the violation. Deere did not discipline Xu Meiduo for her
relationship with Jahnke, as she was a contract employee.
                                     7

      On August 12, Jahnke filed a complaint with the Iowa Civil Rights

Commission (ICRC). In the complaint, Jahnke claimed the decision to

remove him from his position as factory manager of Harbin Works and

repatriate him to the United States, as well as the decision to place him in

a position with a lower pay grade, was motivated by discrimination based

on his age, national origin, and sex. On April 24, 2015, Jahnke filed suit

under the Iowa Civil Rights Act (ICRA), alleging Deere subjected him to

employment discrimination based on his age, sex, and national origin. He

claimed Deere disciplined him more harshly than the female employees

with whom he had sexual relationships.         Jahnke also alleged Deere

disciplined him more harshly than it did the Deere employees of Chinese

national origin who had engaged in comparable conduct. Moreover, he

alleged Deere made its disciplinary decisions based on impermissible

stereotypes regarding his age.

      Deere moved for summary judgment on July 14, 2016, arguing the

ICRA does not apply extraterritorially and the alleged discriminatory acts

occurred entirely outside of Iowa.    The district court denied summary

judgment, stating,

      It is well-established, “a statute is prima facie operative only
      as to the persons or things within the territorial jurisdiction
      of the lawmaking powers which enacted it.” This summary
      judgment record clearly establishes that both parties have
      sufficient contact with the State of Iowa in order for the Iowa
      Civil Rights Act to have territorial effect. On this issue,
      Defendants’ Motion for Summary Judgment is DENIED.

Deere applied for interlocutory appeal from the denial of their motion for

summary judgment, which we granted. On appeal, Deere argues the ICRA

does not apply extraterritorially and that Jahnke was not within the

geographic reach of the ICRA as a United States citizen working abroad in

China.
                                       8

      II. Standard of Review.

      “We review a district court ruling on a motion for summary judgment

for correction of errors at law.” Homan v. Branstad, 887 N.W.2d 153, 163

(Iowa 2016). Summary judgment is proper when the moving party has

shown “there is no genuine issue as to any material fact and the moving

party is entitled to judgment as a matter of law.” Id. When the district

court ruling on a motion for summary judgment presents a “legal question

involving statutory interpretation,” our standard of review on the statutory

interpretation issue is for correction of errors at law. Id. at 164.

      III. Analysis.

      Deere presents two arguments on appeal. First, Deere maintains

the district court erred in denying their motion for summary judgment

because the ICRA does not apply extraterritorially. Second, Deere argues

Jahnke was not within the geographic reach of the ICRA because he was

a U.S. citizen working abroad.        We address each of these arguments

accordingly.

      A. The Extraterritorial Reach of the ICRA. While Deere claims

the ICRA does not have extraterritorial reach, there is dispute between the

parties about whether applying the ICRA to this case would even require

extraterritorial   application.      Jahnke   claims   he    is   not   seeking

extraterritorial application since his case involves a citizen of Iowa, and

there is a cause of action or rights that arose in Iowa, thereby allowing the

district court to apply the ICRA territorially.             Throughout these

proceedings, Deere has consistently argued that the alleged discriminatory

acts occurred entirely outside of Iowa and that the ICRA has no

extraterritorial application.     We granted interlocutory appeal based on

these claims made in Deere’s application for interlocutory appeal.

Therefore, we will address whether the ICRA applies extraterritorially.
                                       9

      It   is   a   well-settled   presumption   that   state   statutes     lack

extraterritorial reach unless the legislature clearly expresses otherwise.

Griffen v. State, 767 N.W.2d 633, 636 (Iowa 2009); State Sur. Co. v. Lensing,

249 N.W.2d 608, 612 (Iowa 1977). We explained this presumption in State

Surety Co., stating,

      Unless the intention to have a statute operate beyond the
      limits of the state or country is clearly expressed or indicated
      by its language, purpose, subject matter, or history, no
      legislation is presumed to be intended to operate outside the
      territorial jurisdiction of the state or country enacting it. To
      the contrary, the presumption is that the statute is intended
      to have no extraterritorial effect, but to apply only within the
      territorial jurisdiction of the state or country enacting it.
      Thus, an extraterritorial effect is not to be given statutes by
      implication. Accordingly, a statute is prima facie operative
      only as to persons or things within the territorial jurisdiction
      of the lawmaking power which enacted it. These rules apply
      to a statute using general words, such as “any” or “all,” in
      describing the persons or acts to which the statute applies.
      They are also applicable where the statute would be declared
      invalid if given an interpretation resulting in its extraterritorial
      operation.
249 N.W.2d at 611 (quoting 73 Am. Jur. 2d Statutes § 359, at 492 (1974)).

      This same presumption applies to federal statutes as well, for the
United States Supreme Court has held that federal statutes apply only

within the territorial jurisdiction of the United States unless Congress

provides a clear indication of extraterritorial application. Morrison v. Nat’l

Austl. Bank Ltd., 561 U.S. 247, 255, 130 S. Ct. 2869, 2877 (2010). “When

a statute gives no clear indication of an extraterritorial application, it has

none.” Id. at 255, 130 S. Ct. at 2878. Hence, the focus of our inquiry is

whether the Iowa legislature has “clearly expressed or indicated” that the

ICRA should apply extraterritorially through the statute’s “language,

purpose, subject matter, or history.” State Sur. Co., 249 N.W.2d at 611

(quoting 73 Am. Jur. 2d Statutes § 359, at 492). If not, the ICRA does not

apply extraterritorially. Id.
                                      10

      Nothing in the language of the ICRA expressly states or indicates

that it applies extraterritorially. While the ICRA does include certain broad

terms and definitions, such as its definition of “employee” as “any person

employed by an employer,” we are not convinced this broad language

evinces a legislative intent to apply the ICRA extraterritorially. Iowa Code

§ 216.2(6) (2015).     Under our presumption against extraterritorial

application, “a statute is prima facie operative only as to persons or things

within the territorial jurisdiction of the lawmaking power which enacted

it” even if the statute uses general words to describe the persons the

legislation covers. State Sur. Co., 249 N.W.2d at 611 (quoting 73 Am. Jur.

2d Statutes § 359, at 492).

      Further, we have long made clear our presumption that a statute

does not apply extraterritorially, and “we presume the legislature is aware

of our cases that interpret its statutes” in accord with this presumption.

Ackelson v. Manley Toy Direct, L.L.C., 832 N.W.2d 678, 688 (Iowa 2013).

In the past, when the Iowa legislature has intended for a statute to operate

extraterritorially, it has explicitly indicated this intent within the terms of

the statute. For example, the Iowa legislature overcame this presumption

against extraterritoriality in the workers’ compensation realm by expressly

extending the state workers’ compensation law beyond the borders of Iowa

in a subchapter titled “Extraterritorial Injuries and Benefit Claims.” Iowa

Code §§ 85.71–.72.     This statute affirmatively states that it applies to

employees injured “while working outside the territorial limits of this state”

if certain circumstances are met. Id. § 85.71.

      Similarly, we have held that the Iowa Tort Claims Act (ITCA) applies

extraterritorially because the statute contains explicit language indicating

an intention for it to apply beyond the borders of Iowa. Griffen, 767 N.W.2d

at 636. Specifically, the ITCA states, “[W]here the act or omission occurred
                                        11

outside of Iowa and the plaintiff is a nonresident, the Polk county district

court has exclusive jurisdiction to hear, determine, and render judgment”

on claims filed under the ITCA. Iowa Code § 669.4. In contrast, the ICRA

lacks similar language indicating an extraterritorial reach.

      Another example of the Iowa legislature explicitly indicating its

intent regarding the extraterritorial application of a statute is Iowa Code

section 803.1, the state criminal jurisdiction statute.           Section 803.1

provides that a person may be prosecuted in Iowa for conduct “outside this

state” when “a result which constitutes an element of the offense[ ] occurs

within this state.” Id. § 803.1(1)–(2). In State v. Rimmer, we relied on that

language in section 803.1 to hold the state could prosecute criminal

defendants who placed phone calls from outside Iowa to the insurer’s

employee in an Iowa claims office to induce payment of a fraudulent

insurance claim for an accident staged in Illinois. 877 N.W.2d 652, 675–

76 (Iowa 2016). In doing so, we stated, “Our holding is consistent with the

legislature’s intent to enlarge Iowa’s territorial jurisdiction.”       Id.   No

equivalent language appears in the ICRA.

      “Statutory text may express legislative intent by omission as well as

inclusion,” and we may not read language into the statute that is not

evident from the language the legislature has chosen. State v. Iowa Dist.

Ct., 730 N.W.2d 677, 679 (Iowa 2007). It is telling that the legislature has

clearly   indicated   its   intention   for   other    Iowa   statutes to   apply

extraterritorially by including specific language expressing this intent, yet

declined to include comparable language in the ICRA. The Iowa legislature

is aware of our presumption against extraterritoriality and has made this

awareness clear in other Iowa statutes.               Consequently, if the Iowa

legislature wanted the ICRA to apply extraterritorially, it would have

expressly indicated this intent in the statutory text.            Yet, the Iowa
                                      12

legislature did not do so, and it is not for us to alter the ICRA by expanding

it to apply extraterritorially. See id.

      Likewise, nothing in the purpose, subject matter, or history of the

ICRA expressly states or indicates that the Iowa legislature intended for

the statute to operate beyond the borders of the State of Iowa. The Iowa

legislature enacted the ICRA in 1965 with the goal of creating equality in

the workplace.        Pippen v. State, 854 N.W.2d 1, 5, 9 (Iowa 2014).     To

accomplish this goal, the ICRA established the ICRC, which consists “of

seven members appointed by the governor subject to confirmation by the

senate” and a director “who shall serve as the executive officer.” Iowa Code

§ 216.3. Thus, the ICRC is an administrative agency comprised of Iowans

who are selected by Iowans and presided over by an Iowan that is tasked

with the responsibility of enforcing the ICRA through an administrative

process. See id.

      As an administrative agency, the ICRC is “limited to the power

granted by statute.” Brakke v. Iowa Dep’t Nat. Res., 897 N.W.2d 522, 533

(Iowa 2017); see also Iowa Code § 17A.23(3). Iowa Code section 216.5

prescribes the authority of the ICRC and provides further support for our

finding that the Iowa legislature never intended for the ICRA to apply

extraterritorially.    For example, the ICRA provides the ICRC with the

authority to investigate discrimination “in this state and to attempt the

elimination of such discrimination by education and conciliation.” Iowa

Code § 216.5(3) (emphasis added). It also authorizes the ICRC “[t]o issue

such publications and reports of investigations and research as in the

judgment of the commission shall tend to promote goodwill among the

various racial, religious, and ethnic groups of the state.” Id. § 216.5(6)

(emphasis added).
                                     13

      When the ICRC conducts proceedings to determine whether a

respondent violated the ICRA, the Iowa Administrative Procedure Act

governs those proceedings in contested cases. Id. § 216.15(8). Moreover,

the ICRA emphasizes the duty of the ICRC to work with the Governor of

Iowa and the Iowa legislature to accomplish the goals of the ICRA. See,

e.g., id. § 216.5(7) (making it a duty for the ICRC to annually “prepare and

transmit” reports on the work it performs to the Governor and the Iowa

legislature); id. § 216.5(8) (stating the ICRC has a duty “[t]o make

recommendations to the general assembly for such further legislation

concerning discrimination”). Part of accomplishing the goals of the ICRA

includes promulgating administrative rules meant to deter discrimination,

such as portions of the Iowa Administrative Code in which the ICRC

acknowledges the geographic limitations of the ICRA to the territorial

boundaries of Iowa.       See, e.g., Iowa Admin Code r. 161—8.15(3)

(prohibiting any “newspaper or other publication published within the

state of Iowa” from advertising employment notices that indicate age

discrimination); id. r. 161—8.56(1) (“All newspapers within the state of

Iowa shall cease to use sex-segregated want ads.”). In summary, the ICRC

“has been authorized by the legislature to interpret, administer, and

enforce the Iowa Civil Rights Act to eliminate discriminatory and unfair

practices in employment in Iowa.” Rent-A-Center, Inc. v. Iowa Civil Rights

Comm’n, 843 N.W.2d 727, 734 (Iowa 2014) (emphasis added). Given the

crucial role of the ICRC in enforcing and promoting the ICRA in Iowa, its

lack of express extraterritorial reach further indicates the intention of the

Iowa legislature for the ICRA to apply only within the State of Iowa.

      Finally, there are strong policy considerations in favor of applying

the presumption against extraterritoriality to the ICRA. Applying the ICRA

extraterritorially creates the potential for conflicts with the laws of other
                                      14

states and countries. The ICRA reflects the policy decisions of Iowa and

imposing those state policy choices “on the employment practices of our

sister states should be done with great prudence and caution out of

respect for the sovereignty of other states, and to avoid running afoul of

the Commerce Clause of the United States Constitution.”                  Union

Underwear Co. v. Barnhart, 50 S.W.3d 188, 193 (Ky. 2001) (applying the

presumption against extraterritoriality in holding the Kentucky Civil

Rights Act did not apply extraterritorially).        These interstate comity

concerns and conflict-of-laws issues have led a majority of courts to

decline to extraterritorially apply human rights-related statutes beyond

their clear geographic reach. See, e.g., E.E.O.C. v. Arabian Am. Oil Co., 499
U.S. 244, 259, 111 S. Ct. 1227, 1236 (1991) (declining to apply a former

version of Title VII extraterritorially); Ferrer v. MedaSTAT USA, LLC, 145 F.

App’x 116, 120 (6th Cir. 2005) (holding the Kentucky Civil Rights Act did

not apply extraterritorially); Judkins v. St. Joseph’s Coll. of Me., 483 F.

Supp. 2d 60, 65 (D. Me. 2007) (declining to apply the Maine Human Rights

Act where the alleged discriminatory acts took place outside of Maine).

Like these courts, we are unwilling to expand the reach of the ICRA to

apply extraterritorially since there is not clear evidence of legislative intent

to do so.

      Nevertheless, our inquiry does not end here, as the district court

found extraterritorial application of the ICRA was unnecessary in this case

since the territorial jurisdiction of the ICRA extended to “persons or things

within the territorial jurisdiction of the lawmaking power which enacted

it.” The district court subsequently denied summary judgment, noting the

“summary judgment record clearly establishes that both parties have

sufficient contact with the State of Iowa in order for the Iowa Civil Rights

Act to have territorial effect.” Thus, we next address Deere’s claim that
                                     15

the district court incorrectly relied on the parties’ contacts with Iowa in

finding that the ICRA has territorial effect in this case.

      B. The Territorial Boundaries of the ICRA. Deere maintains the

district court erred in finding the ICRA has territorial effect in this case

based on the parties’ contacts with Iowa. In response, Jahnke asserts the

ICRA applies territorially so long as “the case involves citizens of Iowa or a

cause of action or rights that arose in Iowa,” even if some of the conduct

at issue occurred outside of Iowa or the United States. Thus, Jahnke

reasons, the ICRA applies to his case because it involves an Iowan working

“on temporary assignment in China, who was discriminated against by

Iowans who made their discriminatory decisions in Iowa.”

      The underlying claim in this case is a disparate-treatment

discrimination claim under the ICRA.       A complainant bringing such a

claim must show a discrete discriminatory employment action that took

place within the scope of employment in Iowa. See Dindinger v. Allsteel,

Inc., 860 N.W.2d 557, 570 (Iowa 2015); Rent-A-Center, Inc., 843 N.W.2d at

734; see also Iowa Code § 216.6. This requirement coincides with the

structure, purpose, and language of the ICRA, and it calls for us to

examine where the focus of the relationship between the employee and

employer took place to determine whether it is reasonable to conclude the

ICRA applies.

      Iowa Code section 216.2(7) defines an employer as any entity or

person “employing employees within this state.” Iowa Code § 216.2(7).

Since the term “employing” and “employees” weld together into a single

concept of “employing employees,” it is necessary to explore where the core

of the employment relationship is located. In making the determination of

where the employment relationship is located, the location of the employee

at the time of the alleged civil rights violation is an important, but not
                                    16

necessarily determinative, factor. The location of the employer may also

be germane, depending upon the facts and circumstances. For example,

suppose sexual harassment that occurs on a construction crew working

in Nebraska is reported to the main office of an employer in Des Moines,

but the Iowa employer takes no action. Is there an Iowa civil rights claim

against that Iowa employer even though the harassment occurred in

Nebraska? Would it matter if the crew were on a temporary assignment

in Nebraska? Would it matter that the alleged harassment was part of a

continuing course of conduct, some in Iowa and some in other states?

Thus, the mere location of the employee at the time of the alleged incident

of discrimination is not always determinative of the question of whether

the alleged unlawful event involved a person or entity “employing

employees in this state,” at least when the employer making the decisions

related to the alleged unlawful conduct is located in Iowa.

      Yet, in this case, the location of both the employee and the employer

demonstrates that the ICRA is not applicable since the crux of the

employment relationship between Jahnke and Deere was rooted in China,

and perhaps Illinois, rather than Iowa.       At the time of the alleged

discriminatory employment action, Jahnke lived and worked in China for

the Deere subsidiary that operated in China under Chinese laws. Jahnke

was operating under an employment contract that was to be performed in

China. It required Jahnke to live and work in China in order to meet his

employment obligations. As the annual Deere Performance Management

Appraisal described his position, Jahnke was “responsible for the

operation of the Harbin factory in northeast China and either through solid

or dotted line, responsible for all the functions due to the location.”

Additionally, while he did occasionally return to Iowa as part of his

responsibilities as the factory manager of Harbin Works, he also
                                    17

occasionally worked with people in various locations internationally since

Harbin Works planned the assembly for three product platforms.

Nonetheless, the scope of his position was “a unit based role.” Because

Jahnke’s host unit was in China, his employment was based in China,

where he dealt with issues unique to China. Though Czarnecki and Haas

reside in Scott County, Iowa, each of these individuals work out of the

Deere World Headquarters located in Moline, Illinois. Mere residency in

Iowa by Czarnecki and Haas cannot lead to the inference that the crux of

the employment relationship between Deere and Jahnke is rooted in Iowa.

      Because of this geographical limitation on the ICRA, we cannot agree

with the district court that the ICRA applies to this case simply due to the

parties’ contacts with Iowa. The district court erroneously expanded the

ICRA beyond its reach by applying the ICRA merely because the parties

have “sufficient contact with the State of Iowa.” For many of the same

reasons the ICRA does not apply extraterritorially, the ICRA does not apply

to employment actions that occurred outside of Iowa solely because some

of the people involved in those actions may have had contact with Iowa.

      The portion of the ICRA governing venue also demonstrates that the

ICRA does not apply to this case. Under the ICRA, venue is proper “in the

county in which the respondent resides or has its principal place of

business, or in the county in which the alleged unfair or discriminatory

practice occurred.” Id. § 216.16(5). Jahnke’s petition does not support

his claim that Iowa, or more specifically Polk County, is the proper venue

for his employment discrimination claim. Iowa is not the principal place

of business for Deere. The only connection with Polk County was that

John Deere Des Moines Works was the last place that Jahnke worked prior

to his expatriation to China. As his home unit, it performed all of the

necessary paperwork to complete the expatriation in 2011. Other than
                                       18

that, there was no further involvement by the home unit during the time

Jahnke was employed in China, and no one at the home unit was involved

in the decision to remove Jahnke from his position of factory manager and

repatriate him to the United States.

      Jahnke also fails to point to any discrete discriminatory employment

action taken in Polk County, and the record discloses none. All of the

alleged adverse employment actions Jahnke complains of occurred in

China or Illinois. Jahnke was repatriated back to the United States due

to alleged misconduct he engaged in with Chinese Deere employees in

China. This misconduct, and the investigation of this misconduct, was

conducted in China by members of the China Compliance Committee who

all lived in China while working for John Deere (China). This compliance

committee generally handles compliance issues surrounding Deere

employees who work in China. When the China Compliance Committee

conducts a compliance case, it decides whether an employee violated any

corporate policies, the depth of any violations, and the ramifications of

such violations.    In some cases, it will consult Deere’s corporate

compliance committee in Moline, Illinois, before reaching a conclusion,

similar to what occurred here. But the overwhelming responsibility to

conduct investigations and make recommendations based on those

investigations, falls within the purview of the China Compliance

Committee.

      In addition to the considerable evidence demonstrating that the

alleged adverse employment actions took place outside of Iowa, the record

does not support the connection Jahnke claims exists between Iowa and

the alleged employment discrimination at issue. For example, on his ICRC

complaint form, Jahnke lists “825 SW Irvinedale Drive, Ankeny, Iowa

50023 and China” as “the address of the location where the discrimination
                                     19

occurred.” While Ankeny was Jahnke’s home unit that set up his contract

with Deere’s China subsidiary, nothing in the record links Deere’s

employment decisions about Jahnke to his Ankeny home unit. The Deere

location in Ankeny helped Jahnke with administrative tasks, such as

initiating his international assignment paperwork, but his Deere unit of

operation and assignment for management responsibilities was in China.

      Jahnke claims “[a] reasonable jury can find Czarnecki and Haas

were the ones responsible for [his] demotion and repatriation [and that

t]hey made those decisions from Iowa.” However, Jahnke does not provide

any citations to the record to support this conclusion, and the record itself

is devoid of any evidence that Czarnecki or Haas played any role in the

investigation of Jahnke or the ultimate recommendation by the China

Compliance Committee to remove Jahnke as factory manager and

repatriate him to the United States. It is clear from the record that these

decisions came from the members of the Deere compliance committees in

China and Moline. It was only at that time that Czarnecki and Haas, as

the managers who Jahnke reported to, were instructed to travel to China

to inform Jahnke of the decision to remove him as factory manager and

inform him of his repatriation to the United States. This is exactly what

they did. Likewise, Jahnke does not provide any citations to the record to

support that any of these employment decisions were made from Iowa.

      When Czarnecki was deposed, he testified that the compliance

department had already reached its conclusion regarding whether Jahnke

participated in inappropriate relationships.        Czarnecki was merely

informed of the relationships and the conclusions of the compliance

department.    When asked whether he participated “in the decision to

decide what the consequences should be,” Czarnecki stated he had only

engaged in discussions on how the decision to repatriate Jahnke would be
                                    20

executed since he was responsible for discussing this with Jahnke. He

also explained that Laurie Simpson, who served as vice president and chief

compliance officer for the Deere Compliance Committee, decided the

appropriate action for Jahnke. Simpson, who is based at the Deere World

Headquarters in Moline, Illinois, based her decision on the results of the

investigation performed by the China Compliance Committee and its

recommended action.        While Jahnke tries to compare his 2014

performance appraisal that Czarnecki completed to Pei’s performance

appraisal to support his disparate treatment claim, the two appraisals are

not comparable since Shican Zhang—not Czarnecki—completed Pei’s

appraisal. The only input Czarnecki had regarding Jahnke came after

Deere had already decided to remove him from his factory manager

position and repatriate him back to the United States.       Following this

decision, Czarnecki was involved in finding suitable employment for

Jahnke back in the United States.

      Similarly, the deposition of Haas confirms that he did not take part

in any investigation of Jahnke, nor did he have any input into the

conclusion of the China Compliance Committee or its recommendations.

When Jahnke’s attorney questioned Haas about his role in deciding how

to punish Jahnke following the investigation, Haas testified he did not play

a role in making that decision.      Haas testified that the compliance

committee was responsible for deciding whether Jahnke violated Deere

policy and the resulting punishment for any violation.        Haas further

explained that he had never even seen a copy of the investigation report

on Jahnke, and he still had not seen a copy of it at the time of his

deposition.   Like Czarnecki, the only role Haas played in repatriating

Jahnke back to the United States was informing Jahnke that he was no

longer the factory manager of Harbin Works and that he was going to be
                                     21

repatriated back to the United States.      Similar to Czarnecki, he was

involved in decisions regarding employment for Jahnke with Deere in the

United States following Jahnke’s repatriation.

      Overall, the documents and testimony in the record demonstrate

that Czarnecki and Haas did not participate in the compliance

investigation involving Jahnke, nor were they involved in the ultimate

decision to discipline Jahnke for his alleged inappropriate relationships.

The record also shows Czarnecki and Haas never read the compliance

investigation summary detailing Jahnke’s alleged misconduct, and they

played no part in deciding how or whether the female employees who were

in relationships with Jahnke would be disciplined. What the record does

reflect is that the China Compliance Committee, located in China, and the

Deere Compliance Committee, located in Moline, Illinois, decided to

investigate Jahnke for alleged violations of the Code of Business Conduct.

What the record also reflects is that as a result of this investigation in

China, the China Compliance Committee concluded there had been a

violation of the Code of Business Conduct based on Jahnke engaging in

sexual relationships with two, female Chinese nationals who also worked

for Deere in China. The compliance committee also concluded that these

female employees worked with and under Jahnke while he was the factory

manager of Harbin Works in Harbin, China. As a result of its investigation

and conclusions, it recommended that Jahnke be removed as factory

manager and repatriated to the United States.         As noted above, this

recommendation was accepted by the Deere Compliance Committee

located in Moline. There is nothing in the record to support Jahnke’s

notion that “[i]t is icing on the cake that at least some of the illegal acts

took place in Iowa,” based on his unsupported assertion that Czarnecki
                                      22

and Haas made the decisions from Iowa to remove him from his position

as factory manager in China and repatriate him to the United States.

      Nothing in this record supports a conclusion that the focus of this

employment relationship was Iowa. Similarly, Jahnke cannot show that

any discrete discriminatory employment action took place in Iowa. The

only ties that Jahnke had to Iowa were intermittent trips to Iowa while he

was living and working in China and a post office box to receive mail. The

fact that Czarnecki and Haas had residences in Iowa, or that Deere had

operations in Iowa, is also unpersuasive.          Nothing in the ICRA

demonstrates an intent for the ICRA to apply to discrimination claims

made against an employer simply because of the parties’ tangential

relations with Iowa in cases where the alleged discrimination took place

outside of Iowa. See Rent-A-Center, Inc., 843 N.W.2d at 734. (The ICRC

“has been authorized by the legislature to interpret, administer, and

enforce the Iowa Civil Rights Act to eliminate discriminatory and unfair

practices in employment in Iowa.”).

      Moreover, nothing in the ICRA recognizes domicile or residence as

the standard to determine whether the ICRA applies to employment

discrimination claims as Jahnke contends.         The only reference to

“domicile” in the ICRA is in the definition of “familial status” as “one or

more individuals under the age of eighteen domiciled with” certain

designated family members. Iowa Code § 216.2(9)(a). That provision is

inapplicable to the portion of the ICRA prohibiting unfair employment

practices. See id. § 216.6(1). Meanwhile, the rest of the ICRA contains no

requirement for a complainant to have an Iowa domicile or residence, nor

does it exclude a complainant that lacks an Iowa residence or domicile.

      Although our legislature may have a strong interest to enact
      [employment laws] to protect nonresidents when they cross
                                       23

      our border to perform work in Iowa, it would have no strong
      interest in protecting nonresidents in those instances where
      they perform work outside of Iowa.

Runyon v. Kubota Tractor Corp., 653 N.W.2d 582, 589 (Iowa 2002) (Cady,

J., concurring).

      At the time of the alleged discriminatory acts, Jahnke was residing

in China and performing work in China. Jahnke had no demonstrable ties

to Iowa. In fact, at the time of the alleged discriminatory acts, Jahnke’s

most significant ties were in China, Florida, or Australia, where he then

had residences.    He had no such residence in Iowa.           The alleged

discriminatory acts also took place outside of Iowa. The only connection

to Iowa in this situation occurred after the alleged discriminatory conduct

occurred when he was assigned to Waterloo, Iowa, upon repatriation back

to the United States. The Iowa legislature has not indicated or specified

an intent or interest to protect “nonresidents in those instances where they

perform work outside of Iowa” from alleged unfair employment practices

that took place outside of Iowa. Id.

      Additionally, like applying the ICRA extraterritorially, applying the

ICRA to claims involving employees who perform work outside of Iowa

simply due to the contacts that the parties have with the State of Iowa

would create interstate comity concerns and conflict-of-laws issues. To

illustrate, the ICRA recognizes sexual orientation and gender identity as

protected classes in the employment discrimination context while our
western neighbors in Nebraska and South Dakota do not. Compare Iowa

Code § 216.6(1)(a) (including “sexual orientation” and “gender identity” as

protected classes under the ICRA from unfair or discriminatory

employment practices), with Neb. Rev. Stat. Ann. § 48-1104 (West,

Westlaw through April 18, 2018 of the 2d Reg. Sess. of the 105th Leg.)

(establishing the following protected classes under the state employment
                                      24

discrimination statute: “race, color, religion, sex, disability, marital status,

or national origin”), and S.D. Codified Laws § 20-13-10 (Westlaw through

2018 Reg. Sess.) (stating it is unlawful for an employer to discriminate

“because of race, color, creed, religion, sex, ancestry, disability, or national

origin”). Yet, if the ICRA is applied based on tangential contacts such as

the domicile of the employee bringing suit, an Iowan who is employed in

Nebraska or South Dakota could potentially have viable claims of sexual

orientation or gender identity discrimination against a non-Iowa employer

under the ICRA. These discrimination claims would be based on actions

that happened wholly outside of Iowa and without any discernible ties to

an Iowa employer.      This sort of situation demonstrates the interstate

comity concerns that could arise by applying the ICRA too broadly based

on a party’s contacts with Iowa. This is also consistent with the language

of the statute.

      Finally, declining to apply the reach of the ICRA in this case does

not leave employees in a similar situation to Jahnke without a remedy.

Jahnke argues that he was the victim of unfair employment practices that

occurred in China and Moline, Illinois.         Jahnke could have brought

alternative employment discrimination claims under Title VII and the Age

Discrimination in Employment Act (ADEA). See 29 U.S.C. § 630(f) (2012);

42 U.S.C. § 2000e(f). Likewise, it is possible that Jahnke may have had a

claim under the Illinois Human Rights Act or the laws in China. See, e.g.,

775 Ill. Comp. Stat. Ann. § 5/1-103(A) (West, Westlaw through P.A. 100-

585 of 2018 Reg. Sess.). Ultimately, he chose to forego these options and

pursue a claim under the ICRA despite the fact that the alleged

discriminatory actions took place outside of Iowa.

      In conclusion, the ICRA does not apply extraterritorially because it

contains no clear and affirmative expression or indication of an
                                      25

extraterritorial reach.   Likewise, the ICRA does not apply in this case

because the plaintiff has failed to show either that the employee or the

employer    was    located   within   Iowa   for   purposes   of   the   alleged

discriminatory act. Mere Iowa residency and the presence of some ties to

Iowa is insufficient to establish that the employment relationship is located

“in this state.”   With respect to the employer, decisions related to the

plaintiff were made in China, and perhaps in Moline, Illinois, but not in

Iowa. The mere filing of paperwork in Ankeny, Iowa, and the residence of

corporate executives in Iowa do not establish an employment relationship

in Iowa in any functional way. Under these circumstances, the plaintiff

may have a federal civil rights claim and may have a claim under Illinois

law, but he has no claim under the Iowa Civil Rights Act.

        IV. Conclusion.

        For the aforementioned reasons, we reverse the decision of the

district court and remand to the district court for entry of summary

judgment in favor of Deere.

        REVERSED AND REMANDED.

        All justices concur except Hecht and Mansfield, JJ., who take no

part.